Per Curiam.
There is no reason shown for disturbing-the results of this trial. It was earnestly urged for appellant that there was no evidence in denial of the intervener’s claim of ownership, but this same position was taken on the former trial, and the Court then held, that on the testimony of the intervener, there were facts in evidence challenging its claim, and requiring that the issue be submitted to the jury. See Brooks v. Mill Co., 182 N. C., 258. On practically the same evidence, the court, in pursuance of said decision, submitted the cause to the j ury, who have found, as stated, against the intervener’s claim.
We find in the present trial
No error.